As filed with the Securities and Exchange Commission on July 6, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2011 Date of reporting period:April 30, 2011 Item 1. Reports to Stockholders. Domestic ActivePassive Large Cap Growth Fund Equity ActivePassive Large Cap Value Fund Funds ActivePassive Small/Mid Cap Fund International ActivePassive International Equity Fund Funds ActivePassive Global Bond Fund Domestic ActivePassive Intermediate Taxable Bond Fund Bond ActivePassive Intermediate Municipal Bond Fund Funds (each, a “Fund” together, the “Funds”) Each a series of Advisors Series Trust Semi-Annual Report April 30, 2011 ActivePassive Funds EXPENSE EXAMPLE April 30, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs including exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period indicated and held for the entire period from November 1, 2010 to April 30, 2011. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the fund invests in addition to the expenses of the fund.The example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short position taken by the Fund and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges 3 ActivePassive Funds EXPENSE EXAMPLE (Continued) April 30, 2011 (Unaudited) (loads), redemption fees, or exchange fees. Therefore, the information under the heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) 11/01/10 4/30/11 11/01/10 – 4/30/11 Actual – Class A(1) Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Hypothetical (5.0% return before expenses) – Class A Large Cap Growth Fund Large Cap Value Fund Small/Mid Cap Fund International Equity Fund Global Bond Fund Intermediate Taxable Bond Fund Intermediate Municipal Bond Fund Expenses are equal to the Class A fund shares’ annualized expense ratios of 1.30% for Large Cap Growth Fund, 1.20% for Large Cap Value Fund, 1.50% for Small/Mid Cap Fund, 1.30% for International Equity Fund, 1.20% for Global Bond Fund, 1.00% for Intermediate Taxable Bond Fund, 1.00% for Intermediate Municipal Bond Fund multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). The Funds’ ending account value is based on its actual total return of 14.65% for Large Cap Growth Fund, 17.81% for Large Cap Value Fund, 25.06% for Small/Mid Cap Fund, 12.20% for International Equity Fund, 1.78% for Global Bond Fund, (0.59%) for Intermediate Taxable Bond Fund, (1.34%) for Intermediate Municipal Bond Fund for the six month period of operations from November 1, 2010 to April 30, 2011. 4 ActivePassive Funds PORTFOLIO ALLOCATIONS April 30, 2011 (Unaudited) ActivePassive Large Cap Growth Fund TOP TEN HOLDINGS % net assets Vanguard Growth ETF 52.91% Apple Inc. 2.40% BorgWarner, Inc. 2.08% priceline.com, Inc. 2.00% Amazon.com, Inc. 1.88% Expeditors International of Washington, Inc. 1.80% Union Pacific Corp. 1.73% Johnson Controls, Inc. 1.72% Intuit Inc. 1.68% Wells Fargo & Co. 1.66% ActivePassive Large Cap Value Fund TOP TEN HOLDINGS % net assets Vanguard Value ETF 66.05% General Electric Co. 1.32% Marathon Oil Corp. 1.32% Chevron Corp. 1.26% Apache Corp. 1.16% Freeport-McMoRan Copper & Gold, Inc. 1.12% Microsoft Corp. 1.03% Baxter International, Inc. 1.02% AT&T, Inc. 0.97% Transocean Ltd. 0.97% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2011. 5 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2011 (Unaudited) ActivePassive Small/Mid Cap Fund TOP TEN HOLDINGS % net assets iShares Russell 2000 Growth Index Fund 19.47% iShares Russell 2000 Value Index Fund 16.25% iShares Russell Midcap Growth Index Fund 7.13% iShares Russell Midcap Value Index Fund 4.61% Lufkin Industries, Inc. 2.13% Genesco Inc. 1.56% WABCO Holdings Inc. 1.37% Vitamin Shoppe, Inc. 1.24% GrafTech International Ltd. 1.23% The Fresh Market, Inc. 1.22% ActivePassive International Equity Fund TOP TEN HOLDINGS % net assets Fidelity Spartan International Index Fund 56.50% BHP Billiton Ltd. 0.95% Shire PLC 0.93% Imperial Tobacco Group PLC 0.91% Compass Group PLC 0.89% America Movil SAB de C.V. 0.83% Nestle SA 0.83% Anheuser-Busch InBev NV 0.79% Novo Nordisk A/S 0.77% Hyundai Mobis 0.77% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2011. 6 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2011 (Unaudited) ActivePassive Global Bond Fund TOP HOLDINGS % net assets Loomis Sayles Global Bond Fund 36.66% SPDR Barclays Capital International Treasury Bond ETF 23.32% Vanguard Total Bond Market ETF 22.67% Oppenheimer International Bond Fund 13.04% ActivePassive Intermediate Taxable Bond Fund TOP TEN HOLDINGS % net assets Vanguard Total Bond Market ETF 57.63% U.S. Treasury Note, 1.00%, 07/15/2013 2.88% FNMA, 1.50%, 06/26/2013 2.54% U.S. Treasury Note, 2.50%, 06/30/2017 1.97% U.S. Treasury Note, 2.75%, 02/15/2019 1.61% U.S. Treasury Inflation Index, 1.25%, 07/15/2020 1.26% U.S. Treasury Note, 1.00%, 01/15/2014 1.09% U.S. Treasury Note, 2.75%, 02/28/2013 0.95% FNMA, 2.375%, 07/28/2015 0.75% FHLMC, 1.125%, 07/27/2012 0.72% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2011. 7 ActivePassive Funds PORTFOLIO ALLOCATIONS (Continued) April 30, 2011 (Unaudited) ActivePassive Intermediate Municipal Bond Fund TOP TEN HOLDINGS % net assets SPDR Nuveen Barclays Capital Municipal Bond ETF 19.49% iShares S&P National AMT-Free Bond Fund 19.43% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 3.01% City of New York General Obligation, 5.00%, 08/01/2022 2.89% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 2.68% State of Ohio General Obligation, 5.00%, 08/01/2017 2.67% New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 2.59% State of Florida Board of Education, 5.00%, 06/01/2023 2.19% State of California Various Purpose, 5.00%, 03/01/2026 2.01% San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 1.76% The portfolio’s holdings and allocations are subject to change. The percentages are of total net assets and as of April 30, 2011. 8 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 42.65% Arts, Entertainment & Recreation – 1.43% The Walt Disney Co. $ Finance & Insurance – 6.68% The Charles Schwab Corp. SunTrust Banks, Inc. T. Rowe Price Group, Inc. Visa Inc. Wells Fargo & Co. Information – 2.94% Google Inc. (a) Intuit Inc. (a) Manufacturing – 18.25% Apple Inc. (a) BorgWarner, Inc. (a) Cameron International Corp. (a) Caterpillar Inc. Deere & Co. Emerson Electric Co. Illumina, Inc. (a) Intuitive Surgical, Inc. (a) Johnson Controls, Inc. LVMH Moet Hennessy Lou Vuitton SA – ADR (b) PACCAR Inc. Precision Castparts Corp. QUALCOMM Inc. Teva Pharmaceutical Industries Ltd. – ADR (b) Mining – 4.04% Core Laboratories N.V. (b) Schlumberger Limited (b) Vale SA – ADR (b) The accompanying notes are an integral part of these financial statements. 9 ActivePassive Large Cap Growth Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 42.65% (Continued) Professional, Scientific & Technical Services – 3.10% priceline.com, Inc. (a) $ Salesforce.com, Inc. (a) Retail Trade – 1.88% Amazon.com, Inc. (a) Transportation & Warehousing – 4.33% C.H. Robinson Worldwide, Inc. Expeditors International of Washington, Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $9,869,829) EXCHANGE-TRADED FUNDS – 52.91% Vanguard Growth ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $13,165,106) SHORT-TERM INVESTMENTS – 2.87% Investment Companies – 2.87% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $919,502) Total Investments (Cost $23,954,437) – 98.43% Other Assets in Excess ofLiabilities – 1.57% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 10 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 33.63% Finance & Insurance – 5.29% The Allstate Corp. $ American Express Co. Bank of America Corp. Bank of New York Mellon Corp. Humana Inc. (a) JPMorgan Chase & Co. Legg Mason, Inc. Health Care & Social Assistance – 1.24% Laboratory Corp. of America Holdings (a) Quest Diagnostics, Inc. Information – 2.84% AT&T, Inc. Microsoft Corp. Time Warner Cable, Inc. Manufacturing – 13.64% Altria Group, Inc. Baxter International, Inc. Chevron Corp. ConocoPhillips Dover Corp. Emerson Electric Co. Fortune Brands, Inc. General Electric Co. Honeywell International, Inc. Ingersoll-Rand Co., Ltd. (b) Intel Corp. Philip Morris International Inc. The Procter & Gamble Co. SanDisk Corp. (a) United Technologies Corp. The accompanying notes are an integral part of these financial statements. 11 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 33.63% (Continued) Manufacturing – 13.64% (Continued) Watson Pharmaceuticals, Inc. (a) $ Mining – 4.57% Apache Corp. Freeport-McMoRan Copper & Gold, Inc. Marathon Oil Corp. Transocean Ltd. (a)(b) Professional, Scientific & Technical Services – 0.62% Covance Inc. (a) Retail Trade – 3.33% AutoZone, Inc. (a) Best Buy Co., Inc. eBay Inc. (a) Staples, Inc. Wal-Mart Stores, Inc. Utilities – 1.26% NextEra Energy, Inc. Public Service Enterprise Group, Inc. Wholesale Trade – 0.84% AmerisourceBergen Corp. TOTAL COMMON STOCKS (Cost $6,307,718) CLOSED-END FUNDS – 0.27% John Hancock Bank and Thrift Opportunity Fund TOTAL CLOSED-END FUNDS (Cost $58,625) The accompanying notes are an integral part of these financial statements. 12 ActivePassive Large Cap Value Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 66.05% Vanguard Value ETF $ TOTAL EXCHANGE-TRADED FUNDS (Cost $14,262,891) SHORT-TERM INVESTMENTS – 0.10% Investment Companies – 0.10% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $26,797) Total Investments (Cost $20,656,031) – 100.05% Liabilities in Excess of Other Assets – (0.05%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 13 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 56.54% Accommodation & Food Services – 1.82% BJ’s Restaurants Inc. (a) $ Buffalo Wild Wings Inc. (a) Orient-Express Hotels Ltd. (a)(b) Administrative Support, Waste Management & Remediation Services – 1.83% The Geo Group Inc. (a) Waste Connections, Inc. Arts, Entertainment & Recreation – 1.22% Bally Technologies Inc. (a) Pinnacle Entertainment, Inc. (a) Finance & Insurance – 3.81% Cash America International, Inc. Catalyst Health Solutions, Inc. (a) Centene Corp. (a) Duff & Phelps Corp. Janus Capital Group Inc. optionsXpress Holdings Inc. UMB Financial Corp. Information – 6.87% ANSYS, Inc. (a) Compuware Corp. (a) Fortinet Inc. (a) Informatica Corp. (a) Progress Software Corp. (a) QLIK Technologies Inc. (a) SuccessFactors, Inc. (a) TIBCO Software Inc. (a) Vital Images, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 56.54% (Continued) Manufacturing – 25.71% American Medical Systems Holdings, Inc. (a) $ ArthroCare Corp. (a) BioMarin Pharmaceutical Inc. (a) Bruker Corp. (a) Cepheid, Inc. (a) Coherent, Inc. (a) Delcath Systems Inc. (a) DTS, Inc. (a) EMS Technologies, Inc. (a) Gentex Corp. GrafTech International Ltd. (a) Huntsman Corp. Intrepid Potash, Inc. (a) Lufkin Industries, Inc. Meritor, Inc. (a) Netlogic Microsystems Inc. (a) Northwest Pipe Co. (a) OYO Geospace Corp. (a) Regal-Beloit Corp. Regeneron Pharmaceuticals, Inc.(a) RTI International Metals, Inc. (a) Salix Pharmaceuticals, Ltd. (a) Seattle Genetics, Inc. (a) Shuffle Master, Inc. (a) Sirona Dental Systems, Inc. (a) Steven Madden, Ltd. (a) Teradyne, Inc. (a) Texas Industries, Inc. Thoratec Corp. (a) Titanium Metals Corp. (a) Triumph Group, Inc. Universal Display Corp. (a) Universal Electronics Inc. (a) Varian Semiconductor Equipment Associates, Inc. (a) Veeco Instruments Inc. (a) The accompanying notes are an integral part of these financial statements. 15 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 56.54% (Continued) Manufacturing – 25.71% (Continued) WABCO Holdings Inc. (a) $ Mining – 1.05% Cloud Peak Energy, Inc. (a) Oasis Petroleum Inc. (a) Professional, Scientific & Technical Services – 5.67% Allscripts Healthcare Solutions, Inc. (a) ICON PLC – ADR (a)(b) MedAssets, Inc. (a) Monster Worldwide, Inc. (a) NICE Systems Ltd. – ADR (a)(b) PAREXEL International Corp. (a) Quality Systems, Inc. Radiant Systems, Inc. (a) Riverbed Technology, Inc. (a) Sapient Corp. Real Estate, Rental & Leasing – 0.46% Acacia Research (a) Retail Trade – 4.94% Chico’s FAS, Inc. The Fresh Market, Inc. (a) Genesco Inc. (a) Sotheby’s Vitamin Shoppe, Inc. (a) Transportation & Warehousing – 1.96% Atlas Air Worldwide Holdings, Inc. (a) JetBlue Airways Corp. (a) Landstar System, Inc. The accompanying notes are an integral part of these financial statements. 16 ActivePassive Small/Mid Cap Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 56.54% (Continued) Wholesale Trade – 1.20% American Axle & Manufacturing Holdings, Inc. (a) $ Herbalife Ltd. (b) TOTAL COMMON STOCKS (Cost $10,190,460) EXCHANGE-TRADED FUNDS – 47.46% iShares Russell 2000 Growth Index Fund iShares Russell 2000 Value Index Fund iShares Russell Midcap Growth Index Fund iShares Russell Midcap Value Index Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $7,728,004) TRUSTS – 0.64% DuPont Fabros Technology Inc. Redwood Trust, Inc. TOTAL TRUSTS (Cost $150,014) SHORT-TERM INVESTMENTS – 0.17% Investment Companies – 0.17% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $44,694) Total Investments (Cost $18,113,172) – 104.81% Liabilities in Excess of Other Assets– (4.81%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 17 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 43.18% Australia – 2.95% BHP Billiton Ltd. (b) $ Cochlear Ltd. (b) CSL Ltd. (b) QBE Insurance Group Ltd. (b) WorleyParsons Ltd. (b) Belgium – 0.79% Anheuser-Busch InBev NV (b) Bermuda – 0.44% Li & Fung Ltd. (b) VimpelCom Ltd. – ADR (b) Brazil – 0.39% Petroleo Brasileiro SA – ADR (b) Canada – 3.00% Agrium Inc. (b) Canadian National Railway Co. (b) Canadian Natural Resources Ltd. (b) Cenovus Energy Inc. (b) EnCana Corp. (b) Fairfax Financial Holding Ltd. (b) Suncor Energy, Inc. (b) Talisman Energy Inc. (b) China – 0.71% Industrial & Commercial Bank of China Ltd. (b) Denmark – 0.77% Novo Nordisk A/S (b) France – 2.86% Cap Gemini (b) Cie Generale des Etablissements Michelin (b) Danone SA (b) The accompanying notes are an integral part of these financial statements. 18 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 43.18% (Continued) France – 2.86% (Continued) Eutelsat Communications (b) $ Lafarge SA (b) Publicis Groupe (b) Total SA (b) Germany – 2.67% Adidas AG (b) Bayer AG (b) Bayerische Motoren Werke AG (b) Fresenius Medical Care AG & Co. (b) SAP AG (b) Hong Kong – 0.51% Hutchison Whampoa Ltd. (b) India – 0.59% Infosys Technologies Ltd. – ADR (b) Israel – 0.71% Teva Pharmaceutical Industries Ltd. – ADR (b) Japan – 4.29% CANON, Inc. (b) DENSO Corp. (b) FANUC Ltd. (b) Keyence Corp. (b) Komatsu Ltd. (b) NIDEC Corp. (b) Toyota Motor Corp. (b) YAMADA DENKI Co., Ltd. (b) Jersey – 1.78% Informa PLC (b) Shire PLC (b) WPP PLC (b) The accompanying notes are an integral part of these financial statements. 19 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 43.18% (Continued) Mexico – 1.58% America Movil SAB de C.V. – ADR (b) $ Fomento Economico Mexicano, S.A.B. de C.V. – ADR (b) Grupo Televisa SA – ADR (a)(b) Netherlands – 1.14% Koninklijke Ahold NV (b) Koninklijke KPN NV (b) Unilever NV (b) Philippines – 0.07% Philippine Long Distance Telephone Co. (b) Russia – 0.63% Gazprom – ADR (a)(b) Gazprom – (a)(b) 72 Singapore – 1.31% Keppel Corp., Ltd. (b) United Overseas Bank Ltd. (b) South Korea – 1.31% Hyundai Mobis (b) NHN Corp. (a)(b) Sweden – 1.75% Kinnevik Investment AB (b) Swedbank AB (a) Telefonaktiebolaget LM Ericsson (b) Volvo AB (b) The accompanying notes are an integral part of these financial statements. 20 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value COMMON STOCKS – 43.18% (Continued) Switzerland – 3.73% ABB Ltd. (b) $ Julius Baer Group Ltd. (b) Nestle SA (b) Novartis AG (b) Roche Holding AG (b) Syngenta AG (b) Taiwan – 1.03% Hon Hai Precision Industry Co., Ltd. (b) Taiwan Semiconductor Manufacturing Co., Ltd. – ADR (b) Turkey – 0.34% Akbank TAS (b) United Kingdom – 7.83% BG Group PLC (b) British American Tobacco PLC (b) Centrica PLC (b) Compass Group PLC (b) Imperial Tobacco Group PLC (b) International Power PLC (b) Kingfisher PLC (b) Next PLC (b) Reed Elsevier PLC (b) Royal Dutch Shell PLC (b) Smith & Nephew PLC (b) Tesco PLC (b) Vodafone Group PLC (b) TOTAL COMMON STOCKS (Cost $7,976,195) The accompanying notes are an integral part of these financial statements. 21 ActivePassive International Equity Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Fair Shares Value CLOSED-END FUNDS – 0.15% India Fund, Inc. $ TOTAL CLOSED-END FUNDS (Cost $19,896) OPEN-END FUNDS – 56.50% Fidelity Spartan International Index Fund TOTAL OPEN-END FUNDS (Cost $9,980,566) PREFERRED STOCKS – 0.74% Brazil – 0.74% Banco Bradesco SA – ADR (b) TOTAL PREFERRED STOCKS (Cost $148,754) SHORT-TERM INVESTMENTS – 3.49% Investment Companies – 3.49% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $867,279) Total Investments (Cost $18,992,690) – 104.06% Liabilities in Excess of Other Assets– (4.06%) ) TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non Income Producing (b) Foreign Issued Security (c) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 22 ActivePassive International Equity Fund PORTFOLIO DIVERSIFICATION April 30, 2011 (Unaudited) Fair Value Percentage Consumer Discretionary $ % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Telecommunication Services % Utilities % Total Foreign Common Stocks % Total Closed-End Funds % Total Open-End Funds % Total Preferred Stocks % Total Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets ) )% Total Net Assets $ % The accompanying notes are an integral part of these financial statements. 23 ActivePassive Global Bond Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Fair Shares Value EXCHANGE-TRADED FUNDS – 45.99% SPDR Barclays Capital International Treasury Bond ETF $ Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $6,390,682) OPEN-END FUNDS – 49.70% Loomis Sayles Global Bond Fund Oppenheimer International Bond Fund TOTAL OPEN-END FUNDS (Cost $6,770,365) SHORT-TERM INVESTMENTS – 1.34% Investment Companies – 1.34% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $199,571) Total Investments (Cost $13,360,618) – 97.03% Other Assets in Excess ofLiabilities – 2.97% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 24 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Principal Fair Amount Value ASSET BACKED SECURITIES – 2.82% Bank of America Auto Trust, 0.91%, 10/15/2012 (b) $ $ Bank of America Credit Card Trust, 0.279%, 04/15/2016 (b) Capital Auto Receivables Asset Trust., 4.68%, 10/15/2012 Capital One Multi-Asset Execution Trust, 0.429%, 12/15/2016 (b) Chase Issuance Trust, 0.289%, 07/15/2014 (b) Chrysler Financial Auto Securitization, 2.82%, 01/15/2016 Daimler Chrysler Auto Trust, 4.71%, 09/10/2012 Honda Auto Receivables Owners Trust, 0.65%, 06/15/2013 Hyundai Auto Receivables Trust, 2.03%, 08/15/2013 MBNA Master Credit Card Trust, 0.379%, 08/15/2014 (b) Nissan Auto Lease Trust, 2.07%, 01/15/2015 2.92%, 12/15/2011 Nissan Auto Receivables Owner Trust, 0.87%, 07/15/2014 (b) USAA Auto Owner Trust, 1.54%, 02/18/2014 (b) World Omni Auto Receivables Trust, 2.21%, 05/15/2015 TOTAL ASSET BACKED SECURITIES (Cost $786,927) COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 1.46% Bear Stearns Commercial Mortgage Securities, 5.537%, 10/12/2041 GS Mortgage Securities Corp., 5.56%, 11/10/2039 JP Morgan Chase Commercial Mortgage, 5.429%, 12/12/2043 LB-UBS Commercial Mortgage Trust, 4.794%, 07/15/2040 The accompanying notes are an integral part of these financial statements. 25 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES – 1.46% (Continued) Morgan Stanley Capital, 5.409%, 06/15/2038 (b) $ $ Morgan Stanley Capital, 5.91%, 08/12/2041 (b) Wachovia Bank Commercial Mortgage Trust, 5.308%, 11/15/2048 TOTAL COLLATERALIZED MORTGAGE OBLIGATION – PRIVATE MORTGAGE BACKED SECURITIES (Cost $400,021) CORPORATE BONDS – 11.68% Accommodation & Food Services – 0.16% Starbucks Corp., 6.25%, 08/15/2017 Finance & Insurance – 5.62% AMB Property LP, 7.50%, 06/30/2018 American International Group, Inc., 5.85%, 01/16/2018 Bank of America Corp., 5.75%, 08/15/2016 7.375%, 05/15/2014 7.625%, 06/01/2019 BB&T Corp., 3.10%, 07/28/2011 3.95%, 04/29/2016 Bear Stearns Cos. LLC, 6.40%, 10/02/2017 Bunge Limited Finance Corp., 4.10%, 03/15/2016 Caterpillar Financial Services Corp., 4.85%, 12/07/2012 First Horizon National, 5.375%, 12/15/2015 General Electric Capital Corp., 4.375%, 09/16/2020 5.40%, 02/15/2017 5.625%, 09/15/2017 Goldman Sachs Group, Inc., 5.375%, 03/15/2020 5.75%, 10/01/2016 The accompanying notes are an integral part of these financial statements. 26 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.68% (Continued) Finance & Insurance – 5.62% (Continued) HCP, Inc. 5.375%, 02/01/2021 $ $ HSBC Finance Corp., 5.00%, 06/30/2015 Jefferies Group Inc., 5.125%, 04/13/2018 MetLife, Inc., 6.75%, 06/01/2016 6.817%, 08/15/2018 National Rural Utilities Cooperative Finance Corp., 7.25%, 03/01/2012 PNC Financial Services Group, Inc., 6.00%, 12/07/2017 Prudential Financial Inc., 5.15%, 01/15/2013 The Charles Schwab Corp., 4.95%, 06/01/2014 UnitedHealth Group, Inc., 4.70%, 02/15/2021 4.875%, 04/01/2013 Vornado Realty LP, 4.25%, 04/01/2015 Wachovia Corp., 5.75%, 06/15/2017 Wells Fargo & Co., 5.625%, 12/11/2017 Information – 1.31% AT&T, Inc., 5.50%, 02/01/2018 Directv Holdings, 5.00%, 03/01/2021 Verizon Communications, Inc., 5.50%, 02/15/2018 Vodafone Group Plc, 5.00%, 12/16/2013 (a) 5.625%, 02/27/2017 (a) Manufacturing – 2.07% ArcelorMittal, 9.00%, 02/15/2015 (a) 9.85%, 06/01/2019 (a) Boeing Co., 1.875%, 11/20/2012 Coca Cola Enterprises, Inc. 5.00%, 08/15/2013 7.38%, 03/03/2014 The accompanying notes are an integral part of these financial statements. 27 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.68% (Continued) Manufacturing – 2.07% (Continued) Conagra Foods, Inc., 5.875%, 04/15/2014 $ $ ConocoPhillips, 5.625%, 10/15/2016 (a) The Dow Chemical Co., 7.60%, 05/15/2014 General Mills Inc., 6.00%, 02/15/2012 H.J. Heinz Co., 5.35%, 07/15/2013 Kraft Foods Inc., 5.625%, 11/01/2011 Valero Energy Corp., 9.375%, 03/15/2019 Wyeth, 5.50%, 02/01/2014 Mining – 0.53% Barrick Gold Finance Co., 4.875%, 11/15/2014 (a) 6.125%, 09/15/2013 (a) Enterprise Products Operations LLC, 6.50%, 01/31/2019 Shell International, 4.00%, 03/21/2014 (a) Professional, Scientific & Technical Services – 0.22% Electronic Data Systems Corp., 6.00%, 08/01/2013 Retail Trade – 0.57% CVS Caremark Corp., 6.125%, 08/15/2016 Kroger Co., 7.50%, 01/15/2014 Safeway, Inc., 6.35%, 08/15/2017 Transportation & Warehousing – 0.37% Boardwalk Pipelines LLC, 5.50%, 02/01/2017 Vale Overseas Ltd, 5.625%, 09/15/2019 (a) Utilities – 0.83% Alabama Power Co., 4.85%, 12/15/2012 Columbus Southern Power Co., 5.50%, 03/01/2013 Dominion Resources Inc., 5.00%, 03/15/2013 The accompanying notes are an integral part of these financial statements. 28 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 11.68% (Continued) Utilities – 0.83% (Continued) Peco Energy Co., 4.75%, 10/01/2012 $ $ Sempra Energy, 6.50%, 06/01/2016 TOTAL CORPORATE BONDS (Cost $3,151,815) U.S. GOVERNMENT AGENCY ISSUES – 6.49% FAMCA, 6.71%, 07/28/2014 FHLMC, 1.125%, 07/27/2012 FHLMC, 3.75%, 03/27/2019 FHLMC, Pool 1G0731, 5.42%, 02/01/2036 (b) FNMA, 0.75%, 12/18/2013 FNMA, 1.50%, 06/26/2013 FNMA, 2.375%, 07/28/2015 FNMA, 5.00%, 05/15/2041 FNMA, Pool 888763, 5.147%, 10/01/2037 (b) FNMA, Pool 256638, 6.000%, 03/01/2037 (b) FNMA, Pool 913253, 5.865%, 03/01/2037 (b) FNMA, Pool 256749, 6.00%, 06/01/2037 FNMA, Pool 899717, 6.00%, 09/01/2037 GNMA, Pool 781468, 6.50%, 07/15/2032 GNMA, Pool 781159, 7.50%, 04/15/2030 GNMA, Pool 543435, 7.50%, 11/15/2030 GNMA, Pool 781187, 8.00%, 06/15/2030 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $1,793,793) U.S. TREASURY OBLIGATIONS – 12.18% U.S. Treasury Inflation Index – 1.54% 1.25%, 07/15/2020 1.375%, 01/15/2020 U.S. Treasury Note – 10.64% 0.625%, 07/31/2012 0.625%, 01/31/2013 1.00%, 07/15/2013 The accompanying notes are an integral part of these financial statements. 29 ActivePassive Intermediate Taxable Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value U.S. TREASURY OBLIGATIONS – 12.18% (Continued) U.S. Treasury Note – 10.64% (Continued) 1.00%, 01/15/2014 $ $ 1.375%, 11/30/2015 1.75%, 11/15/2011 2.25%, 03/31/2016 2.50%, 06/30/2017 2.75%, 02/28/2013 2.75%, 02/15/2019 3.50%, 05/15/2020 TOTAL U.S. TREASURY OBLIGATIONS (Cost $3,368,977) Shares EXCHANGE-TRADED FUNDS – 57.63% Vanguard Total Bond Market ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $15,754,569) SHORT-TERM INVESTMENTS – 4.10% Investment Companies – 4.10% Fidelity Institutional Money Market Portfolio – Select Class, 0.14% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $1,148,976) Total Investments (Cost $26,405,078) – 96.36% Other Assets in Excess ofLiabilities – 3.64% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. FAMCAFederal Agricultural Mortgage Corp. FHLMCFederal Home Loan Mortgage Corp. FNMAFederal National Mortgage Assoc. GNMAGovernment National Mortgage Assoc. (a) Foreign Issued Security (b) Variable rate securities, the coupon rate shown is the effective interest rate as of April 30, 2011. (c) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 30 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS April 30, 2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 53.98% Arizona – 0.96% City of Phoenix Civic Improvement Corporation, 5.50%, 07/01/2018 $ $ California – 9.87% California Health Facilities Financing Authority, 5.50%, 07/01/2025 San Francisco Bay Area Toll Authority, 5.00%, 04/01/2021 State of California Department of Water Resources, 5.00%, 05/01/2018 5.00%, 05/01/2021 State of California Economic Recovery, 5.00%, 07/01/2020 State of California Various Purpose, 5.00%, 03/01/2026 5.25%, 04/01/2022 The Regents of the University of California Limited Project, 5.00%, 05/15/2021 Colorado – 0.70% Colorado Regional Transportation District, 5.00%, 12/01/2021 Florida – 4.10% Florida State Turnpike Authority, 5.00%, 07/01/2020 State of Florida Board of Education, 5.00%, 06/01/2022 5.00%, 06/01/2023 Georgia – 0.95% Metropolitan Atlanta Rapid Transit Authority, 5.00%, 07/01/2017 Illinois – 2.29% State of Illinois, Build Illinois, 5.00%, 06/15/2022 The accompanying notes are an integral part of these financial statements. 31 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 53.98% (Continued) Illinois – 2.29% (Continued) University of Illinois, 5.50%, 04/01/2019 $ $ Massachusetts – 3.89% Massachusetts Bay Transportation Authority, 5.00%, 07/01/2024 Massachusetts Water Pollution Abatement Trust, 5.00%, 08/01/2018 Michigan – 3.88% Michigan State Hospital Finance Authority, 5.00%, 11/15/2021 Michigan State Trunk Line Fund, 5.00%, 11/01/2018 5.00%, 09/01/2019 New Jersey – 3.66% New Jersey Economic Development Authority, 5.00%, 03/01/2017 New Jersey Environmental Infrastructure, 5.00%, 09/01/2023 New York – 5.62% City of New York General Obligation, 5.00%, 08/01/2022 New York City Transitional Finance Authority, 5.00%, 08/01/2020 New York State Thruway Authority, 5.00%, 04/01/2017 5.00%, 03/15/2021 The accompanying notes are an integral part of these financial statements. 32 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 53.98% (Continued) North Carolina – 1.29% North Carolina Eastern Municipal Power Agency, 5.25%, 01/01/2020 $ $ State of North Carolina Capital Improvement, 5.00%, 05/01/2021 Ohio – 2.66% State of Ohio General Obligation, 5.00%, 08/01/2017 Oklahoma – 1.50% Oklahoma Water Resources Board, 5.00%, 04/01/2022 Oregon – 2.67% State of Oregon Department of Administrative Services, 5.00%, 04/01/2019 Texas – 6.64% City of Houston Public Improvement, 5.00%, 03/01/2018 City of Houston Texas Combined Utility System, 5.25%, 05/15/2017 City of San Antonio Electric & Gas, 5.00%, 02/01/2021 Texas Public Finance Authority, 5.00%, 07/01/2019 Texas Transportation Commission State Highway, 5.00%, 04/01/2018 University of Texas System Board of Regents 5.00%, 08/15/2022 Utah – 1.04% Intermountain Power Agency of Utah, 5.25%, 07/01/2020 The accompanying notes are an integral part of these financial statements. 33 ActivePassive Intermediate Municipal Bond Fund SCHEDULE OF INVESTMENTS (Continued) April 30, 2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS – 53.98% (Continued) Washington – 0.72% Energy Northwest, 5.50%, 07/01/2017 $ $ Wisconsin – 1.54% State of Wisconsin Transportation, 5.00%, 07/01/2019 TOTAL MUNICIPAL BONDS (Cost $7,960,564) Shares EXCHANGE-TRADED FUNDS – 38.92% iShares S&P National AMT-Free Bond Fund SPDR Nuveen Barclays Capital Municipal Bond ETF TOTAL EXCHANGE-TRADED FUNDS (Cost $5,813,148) SHORT-TERM INVESTMENTS – 4.49% Investment Companies – 4.49% Fidelity Institutional Tax-Exempt Portfolio – Institutional Class, 0.07% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $682,636) Total Investments (Cost $14,456,348) – 97.39% Other Assets in Excess ofLiabilities – 2.61% TOTAL NET ASSETS – 100.00% $ FOOTNOTES Percentages are stated as a percent of net assets. (a) Rate shown is the 7-day yield as of April 30, 2011. The accompanying notes are an integral part of these financial statements. 34 (This Page Intentionally Left Blank.) 35 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES April 30, 2011 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund ASSETS: Investments, at value (cost $23,954,437, $20,656,031, $18,113,172, $18,992,690, $13,360,618, $26,405,078, and $14,456,348, respectively) $ $ $ Foreign currencies, at value (cost $0, $0, $0, $9,076, $0, $0 and $0, respectively) — — — Cash — — — Dividends and interest receivable Receivable for fund shares sold Receivable for securities sold — Currency receivable — — — Receivable from Advisor — — — Prepaid expenses and other assets Total Assets LIABILITIES: Due to custodian — — Payable for securities purchased — — Payable for fund shares redeemed Currency payable — — — Payable to Advisor Distribution fees payable Accrued administration expense Accrued custody expense Accrued compliance fees Accrued fund accounting expense Accrued service fees Accrued transfer agent expense Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 36 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2011 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ — $ $ $ The accompanying notes are an integral part of these financial statements. 37 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2011 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ $ $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) ) Unrealized net appreciation on: Investments Foreign currency related transactions — — — Total Net Assets $ $ $ NET ASSETS Shares issued and outstanding (Unlimited number of beneficial interest authorized, $0.01 par value) Net asset value, redemption price per share $ $ $ Maximum offering price per share (net asset value divided by 94.25%) $ $ $ The accompanying notes are an integral part of these financial statements. 38 ActivePassive Funds STATEMENTS OF ASSETS AND LIABILITIES (Continued) April 30, 2011 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ ) — — — $ The accompanying notes are an integral part of these financial statements. 39 ActivePassive Funds STATEMENTS OF OPERATIONS For the Six Months Ended April 30, 2011 (Unaudited) Large Cap Large Cap Small/Mid Growth Value Cap Fund Fund Fund INVESTMENT INCOME: Dividend income(1) $ $ $ Interest income Total investment income EXPENSES: Investment advisory fees (Note 4) Administration fees (Note 4) Distribution fees (Note 5) Service fees (See Note 6) Fund accounting fees (Note 4) Audit fees Federal and state registration fees Transfer agent fees and expenses (Note 4) Chief Compliance Officer fees and expenses (Note 4) Legal fees Trustees’ fees and expenses Custody fees (Note 4) Other Total expenses before reimbursement from advisor Expense reimbursement from advisor (Note 3) Net expenses NET INVESTMENT INCOME (LOSS) ) ) REALIZED AND UNREALIZED GAIN: Net realized gain on: Investments Foreign currency related transactions — — — Capital gain distributions from regulated investment companies — — — Change in unrealized appreciation (depreciation) on: Investments Foreign currency related transactions — — — Net realized and unrealized gain (loss) NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ $ $ Net of foreign taxes withheld of $787, $0, $0, $20,904, $0, $0 and $0, respectively. The accompanying notes are an integral part of these financial statements. 40 ActivePassive Funds STATEMENTS OF OPERATIONS (Continued) For the Six Months Ended April 30, 2011 (Unaudited) Intermediate Intermediate International Global Bond Taxable Municipal Equity Fund Fund Bond Fund Bond Fund $ 94 ) — — — ) ) — — — ) ) $ $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 41 ActivePassive Funds STATEMENTS OF CHANGES IN NET ASSETS Large Cap Growth Fund Large Cap Value Fund Six Months Six Months Ended Year Ended Year April 30, Ended April 30, Ended October 31, October 31, (Unaudited) (Unaudited) OPERATIONS: Net investment income (loss) $ ) $ ) $ $ Net realized gain (loss) on investments ) ) Change in unrealized appreciation on securities Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income — ) ) ) Total distributions — ) ) ) CAPITAL SHARE TRANSACTIONS: Proceeds from shares subscribed Dividends reinvested — Cost of shares redeemed ) Net increase in net assets derived from capital share transactions TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period End of period $ Accumulated net investment income (loss), end of period $ ) $
